Citation Nr: 1226521	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-17 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected left knee disability.  

2.  Entitlement to an increased rating for schizophrenic disorder, residuals type, with persistent depression, currently rated as 50 percent disabling.   


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to November 1973. 
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for lumbar spine disability and an increased rating for her service connected psychiatric disability.  Following an April 2009 statement of case adjudicating these issues, the Veteran perfected an appeal with respect to these issues, as well as the additional issue of entitlement to service connection for a left knee disability, by a substantive appeal received in May 2009.  The claim for service connection for a left knee disability was ultimately granted by a December 2010 rating decision and is thus not on appeal.  

As the record reflects private medical evidence received in March 2012 linking a current lumbar spine disability to an altered gait pattern caused by the service connected left knee disability, and the Board must consider all theories of entitlement to service connection in adjudicating such a claim, the characterization of the issue with respect to the claim for service connection for a lumbar spine disability has been expanded, as set forth above, to include entitlement to service connection as secondary to service-connected left knee disability.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As indicated above, a March 2012 statement from a private physician has linked a current lumbar spine disability to an altered gait pattern caused by the service connected left knee disability.  Given this opinion and current findings of lumbar spine disability, to include a report from a September 2009 Magnetic Resonance Imaging showing discogenic disease and degenerative changes, the Board concludes that a VA examination that includes an opinion as to whether the Veteran has a current lumbar spine disability that is etiologically related to the service-connected left knee disability is necessary in this case in order to fulfill the duty to assist.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to the claim an increased rating for the service connected psychiatric disability, the Board notes that a remand of this issue is necessary for initial RO consideration of additional medical evidence in the form of reports from a May 2011 VA psychiatric examination received subsequent to the April 2009 statement of the case.  38 C.F.R. § 20.1304(c).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination in connection with her claim for service connection for a lumbar spine disability.   It is imperative that the claims files be made available to the examiner for review in connection with the examination.  

After eliciting history from the Veteran, examining the Veteran, and reviewing the claims file (to include the March 2012 statement from N. A. O., MD) the examiner should offer responses to the following:

	a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a current lumbar spine disability that was manifested during service or is otherwise related to service?  

	b) Is it at least as likely as not (a 50% or higher degree of probability) that an altered gait pattern due to the service connected left knee disability caused or aggravated a lumbar spine disability?  If the opinion is that any such disability was not caused by, but is aggravated by, a knee disability, the examiner should specify, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation.

A detailed rationale should be offered for the opinions.  

In the event the Veteran fails to report for such examination, the RO should nevertheless forward the claims files to an appropriate VA examiner for review and responses to the above-posed questions. 

2.  In the interest of avoiding further remand, the RO should review the examination report and opinions to ensure that such is responsive to the above posed questions.

3.  After completion of the above and any further development deemed necessary by the RO, the claims for service connection for a lumbar spine disability and an increased rating for the service connected psychiatric disability should readjudicated.  To the extent all benefits sought in connection with these claims are not granted, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

